Case 1:20-cv-06068-PKC Document 10 Filed 10/27/20 Page 1of1
Case 1:20-cv-06068-PKC Document 8 Filed 10/26/20 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

86 Chambers Street
New York, New York [0007

October 26, 2020 et 2)
VIA ECF

Hon. P. Kevin Castel

United States District Judge
United States District Court
500 Pearl Street

New York, New York 10007

 

 

Dear Judge Castel:

 

This Office represents the United States in the above-referenced action filed pursuant to
the Federal Tort Claims Act, 28 U.S.C. § 1346(b) ef seg. (The Government writes respectfully to
seek a two-week day extension of time, from October 26, 2020, to November 9, 2020, to respond
to the complaint/and an adjournment of the conference that is currently scheduled for October
28, 2020, to a date after the answer deadline. We seck this additional time because the
Government is in the process of confirming information with the agency, and that information is
necessary to respond to the complaint. This is the Government’s first request for an extension
and an adjournment, and Plaintiff's counsel consents to it.

We thank the Court for its consideration of this request.
Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: __ Kirti Vaidya Reddy
KIRTI V. REDDY
Assistant United States Attorney
Telephone: (212) 637-2751
E-mail: kirti.reddy@usdoj.gov

cc: (via ECF)
counsel of record

 
